LawreNCe, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper dutiable value of a certain importation of automobiles.
Said appeal has been submitted for decision on a stipulation of fact wherein the parties have agreed as follows:
That the merchandise and the issues in the appeals for reappraisement listed in Schedule A, attached hereto, are the same in ail material respects as the merchandise and issues in the case of Ford Motor Company v. United States, decided in Reap. Dec. 9683 and affirmed in A.R.D. 124, and that the record in said case may be incorporated herein.
That at the time of exportation of the involved automobiles neither such nor similar automobiles were being freely offered for sale in the country of exportation for home consumption or for export to the United States, nor freely offered *417for sale in the United States pursuant to Section 402a (c), (d), and (e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that the cost of production thereof as defined in Section 402a (f) of said Act is the proper basis for appraisement of the involved automobiles.
That the said cost of production is as shown in Schedule A attached hereto and made a part of this stipulation.
Upon the record before the court, I find and bold that cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(f)), is the proper basis of value for the merchandise in issue and that said value is as shown in schedule “A,” attached to and made a part of this decision.
Judgment will be entered accordingly.